DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2021 has been entered.
Response to Arguments
Applicant’s amendment filed 05/18/2021 is accepted and entered.
Applicant's arguments filed 05/18/2021 have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant alleges that the combination of Heinrich/Tanaka does not teach or suggest a device that includes a first balloon and a second balloon that are arranged such that the first balloon inflates on a distal side of a chorion membrane and the second balloon inflates on a proximal side of an amnion membrane. a claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); (MPEP 2115). 
Applicant also alleges that Heinrich/Tanaka does not teach or suggest a device wherein the balloons are inflated via gravity, womb pressure, or sterile water. However, Heinrich teaches that water (which is known in the art to be sterile during medical procedures) is used to inflate the balloons (¶ [0041]).
Applicant did not specifically argue the dependent claims.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 7, which incorporates the subject matter of Claim 1, the specification does not describe the device with balloons that are inflated via gravity or womb pressure in such a way to convey that the inventor had possession of the claimed invention at the time of filing. Page 15, lines 14-16 state that the device “can use gravity, womb pressure, or vacuum suction to inflate the balloons after proper positioning of the device. Alternatively, the balloons can be inflated with sterile water after proper positioning of the device”. There are no further mentions of inflating balloons via gravity or womb pressure in the specification. One of ordinary skill in the art would not immediately know the structure required to have the first and second balloons inflated by gravity or womb pressure. In order to have gravity or womb pressure inflating the balloons, structures would be required that are not disclosed or described in the specification. Claims 2-6 and 8-11 are rejected based on their dependencies on Claims 1 or 7.
Regarding Claim 3, the specification does not describe the device with balloons that are inflated via vacuum in such a way to convey that the inventor had possession of the claimed invention at the time of filing. Page 15, lines 14-16 state that the device “can use gravity, womb pressure, or vacuum suction to inflate the balloons after proper positioning of the device. Alternatively, the balloons can be inflated with sterile water after proper positioning of the device”. There are no further mentions of inflating balloons via vacuum in the specification. One of ordinary skill in the art would not immediately know the structure required to have the first and second balloons inflated by vacuum. In order to have vacuums inflating the balloons, rather than deflating the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 7, it is unclear how the second lumens is adapted to inflate the balloons using gravity or womb pressure. It is unclear what adaptions are required to create a second lumen that will use gravity or womb pressure to inflate the balloons.
Regarding Claim 3, it is unclear how the second lumen is adapted to inflate the balloons using a vacuum. It is unclear what adaptations are required to create a second lumen that will use a vacuum to inflate the balloons rather than deflate the balloons, as vacuums are known in the art to be used traditionally to deflate balloons when they no longer need to be inflated. For the purpose of compact prosecution, the claim is interpreted to require a valve but not recite any specific method of inflation.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites that the second lumen includes a valve for regulating the inflation of the first and second balloons via vacuum. However, Claim 1 does not list vacuum as a possible method of inflating the balloons. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For the purpose of compact prosecution, the claim is interpreted to require a valve but not recite any specific method of inflation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heinrich (US 2005/0165432) in view of Tanaka (US 2006/0124126).
Regarding Claim 1, Heinrich teaches a catheter for recovering amniotic fluid from a pressurized fetal sac, (Figs. 5 and 7; the device is capable of being used to recover amniotic fluid) the catheter comprising: a flexible tube (combination of cannula sleeve 104, elongate collar 108 and tube 118, Fig. 7) encompassing a first lumen or cannula sleeve (104, Fig. 5-7) and a second lumen (combination of elongate collar 108 and tube 118, Fig. 7), the first lumen or cannula sleeve (104, Figs. 5-7) comprising a cannulated trocar head (102, Fig. 6; a trocar is a device that has a cannula and a sharp tip head portion, therefore the trocar 102 will be a cannulated trocar and have a head portion); a 
Heinrich is silent whether the device is for passing through an amnion and chorion membrane, and wherein the first balloon and second balloon are arranged such that the first balloon inflates on a distal side of a chorion membrane and the second balloon inflates on a proximal side of an amnion membrane.
Tanaka teaches a ventilation device with a cannula or conduit (104, Fig. 4) and two balloons (400, Fig. 4) to create a seal on either side of the thoracic wall (¶ [0047]). This system is on a smaller scale than that of Heinrich because it is meant to be used within the lungs.
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was made to modify the device of Heinrich to be smaller in scale to more efficiently be used with smaller and more delicate parts of the body. This would include the amnion and chorion membranes of the amniotic sac, and would result in a structure where the first and second balloons are arranged such that the first balloon inflates on the distal side of the chorion membrane (the first balloon would be outside 
Regarding Claim 2, Heinrich further discloses the first lumen or cannula sleeve (104, Fig. 5) is open (as seen in Fig. 5) and allows amniotic fluid to drain out (since the cannula sleeve is open, it can allow amniotic fluid, or any other fluid, to drain out).
Regarding Claim 3, Heinrich further discloses the second lumen (combination of elongate collar 108 and tube 118, Fig. 7) includes a valve for regulating the inflation of the first and second balloons (¶ [0044], there would necessarily be some sort of valve to prevent premature entry of the inflation fluid into the inflation tube and barriers).
Regarding Claims 4-6, since the combination of Heinrich/Tanaka provides the same structure as that of the applicant, the device of Heinrich/Tanaka set forth above for Claim 1 will be able to prevent tearing or rupturing of the membranes, prohibit material blood from entering into a fetal sac upon inflation, prevent the cannulated trocar head from slipping out of a fetal sac upon inflation, and seal any perforation caused by entry of the cannulated trocar into the amnion and chorion membranes thereby preventing amniotic fluid loss.
Claim 11, Heinrich further discloses the catheter comprises materials capable of sterilization, the materials selected from the group consisting of silicone rubber, natural rubber, and plastic (¶ [0043]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JESSICA R ARBLE/           Examiner, Art Unit 3781